MEMORANDUM **
Thomas R. Farrugia appeals pro se from the district court’s orders denying his motions to compel the government to 1) perform tests on certain trial exhibits; 2) provide samples of the exhibits to attorney Cheryl Sturm for testing; and 3) provide him with documents related to the exhibits.
Farrugia’s motion for an extension of time to file the reply brief is granted. The Clerk shall file the brief and supplemental excerpts of record received on May 23, 2007.
The district court properly concluded that Farrugia’s motions are unrelated to any actions currently pending. Accordingly, the district court’s orders denying the motions and denying the motion for reconsideration are affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.